EXHIBIT 10.4

 

 



EXHIBIT A

 

CONVERTIBLE PROMISSORY NOTE

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT.

 



No. 3 Date of Issuance $141,000

December 11, 2015



 

FOR VALUE RECEIVED, Capstone Therapeutics, Corp., a Delaware corporation (the
“Company”), hereby promises to pay Biotechnology Value Trading Fund OS, L.P.
(the “Lender”), the principal sum of one hundred and forty-one thousand dollars
($141,000)], with simple interest on the outstanding principal amount at the
rate of 5% per annum, computed on the basis of the actual number of days elapsed
and a year of 365 days. Notwithstanding the foregoing, in the event that an
Event of Default has occurred and remains continuing, interest shall instead
accrue at a rate of 12% per annum. Interest accrual shall commence with the date
hereof and shall continue on the outstanding principal until paid in full or
converted. Any portion of the accrued interest may be paid at the election of
the Company prior to conversion or the maturity date, provided, however, that no
such early payment shall be required. This Note is one of a series of Notes
issued pursuant to that certain Securities Purchase Agreement, dated December,
11, 2015 by and among the Company, the Lender and certain other investors (the
“Purchase Agreement”) and is entitled to the benefits of and is subject to the
terms contained in that Purchase Agreement. Capitalized terms not defined herein
shall have the meaning set forth in the Purchase Agreement.

 

1.                  Maturity. Unless earlier converted into Conversion Shares
pursuant to Section 2.2 of the Purchase Agreement, the outstanding principal and
accrued interest shall be due and payable by the Company on demand at any time
after the Maturity Date.

 

Payment; Pre-Payment. All payments shall be made in lawful money of the United
States of America at the principal office of the Company, or at such other place
as the holder hereof may from time to time designate in writing to the Company.
Payment shall be credited first to accrued interest due and payable and any
remainder applied to principal. The principal and accrued interest under this
Note may be prepaid by the Company without penalty only (i) on or after the
expiration of the Preemptive Right, upon 30 days prior notice to the Note Holder
or (ii) with the prior written consent of the Majority Note Holders, and upon
any such prepayment, interest will no longer continue to accrue on any prepaid
principal amounts.

 



 

 

Security. The obligations under this Note shall be secured by the Collateral, as
set forth in the Purchase Agreement.

 

Priority. The security interest in the Collateral will be subordinate to all
secured indebtedness of the Company, to the extent in existence prior to the
date of this Note, including secured indebtedness to banks and other financial
institutions engaged in the business of lending money.

 

Conversion of the Notes. This Note and any amounts due hereunder shall be
convertible into Conversion Shares in accordance with the terms of Section 2.2
of the Purchase Agreement. As promptly as practicable after the conversion of
this Note, the Company at its expense shall issue and deliver to the holder of
this Note, upon surrender of this Note, a certificate or certificates for the
number of full Conversion Shares issuable upon such conversion.

 

Governing Law. This Note shall be governed by and construed under the internal
laws of the State of California, without regard to conflict-of-law principles.
Notwithstanding any provision of this Note to the contrary, this Note shall be
(to the extent necessary to satisfy the requirements of Section 22062(b)(3)(D)
of the California Financial Code) subject to the implied covenant of good faith
and fair dealing arising under Section 1655 of the California Civil Code.

 

Successors and Assigns. This Note applies to, inures to the benefit of and binds
the successors and assigns of the Parties hereto. Notwithstanding the forgoing,
any transfer of this Note may be effected only in accordance with the Purchase
Agreement. In accordance the Purchase Agreement, this Note may be transferred
only upon its surrender to the Company for registration of transfer, duly
endorsed, or accompanied by a duly executed written instrument of transfer in
form satisfactory to the Company. Thereupon, a new Note for the same principal
amount and interest shall be issued to, and registered in the name of, the
transferee. Interest and principal are payable only to the registered holder of
this Note. The Lender and any subsequent holder of this Note receives this Note
subject to the foregoing terms and conditions, as well as all other terms and
conditions contained in this Note and in the Purchase Agreement, and agrees to
comply with all such terms and conditions for the benefit of the Company and any
other Lenders.

 

Titles and Subtitles. The titles and subtitles used in this Note are used for
convenience only and are not to be considered in construing or interpreting this
Note.

 

Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or waiver
of any term of this Note, the resolution of any controversy or claim arising out
of or relating to this Note and the provision of notice shall be governed and
conducted pursuant to the terms of the Purchase Agreement.

 

Severability. If any provision of this Note is held to be unenforceable under
applicable law, such provision shall be excluded from this Note and the balance
of this Note shall be interpreted as if such provision were so excluded and
shall be enforceable in accordance with its terms.

 

Expenses. If any Action at law or in equity is necessary to enforce the terms of
this Note, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and disbursements in addition to any other relief to which such party may
be entitled.

 



 

 

Counterparts. This Note may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument. Any counterpart delivered electronically by .pdf transmission or by
facsimile shall be binding to the same extent as an original counterpart with
regard to any agreement subject to the terms hereof or any amendment thereto.

 

Pari Passu Notes. Lender acknowledges and agrees that the payment of all or any
portion of the outstanding principal amount of this Note and all interest hereon
shall be pari passu in right of payment and in all other respects to the other
Notes issued pursuant to the Purchase Agreement or pursuant to the terms of such
Notes. In the event Lender receives payments in excess of its pro rata share of
the Company’s payments to the holders of all of the Notes, then Lender shall
hold in trust all such excess payments for the benefit of the holders of the
other Notes and shall pay such amounts held in trust to such other lenders upon
demand by such lenders.

 

This Note may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The parties have executed this Note as of the date first written
above.

 

Capstone Therapeutics Corp.



 

By: /s/ John M. Holliman, III            
Name: John M. Holliman, III
Title: Executive Chairman

 